By the Court,
Sanderson, C. J.
By stipulation between the parties the only question submitted to us relates to the jurisdiction of the District Court in the suit against the present plaintiff for taxes. In that case, the amount of the taxes sued for was less than three hundred dollars. There was no prayer for a foreclosure of the tax lien, and the judgment was by default.
In The People v. Mier, 24 Cal. 61, we held that in actions to recover taxes (under the somewhat anomalous condition in which the law now stands), the character of the action (as to whether it is a case at law or in equity) must be determined by the relief sought in the prayer of the complaint; and that where the amount of the taxes sued for is less than three hundred dollars, and there is no prayer for the foreclosure of the tax lien, order of sale, etc., the District Courts have no jurisdiction. We still adhere to the views expressed in that case.
Reversed and remanded.